Name: 80/961/EEC: Commission Decision of 29 September 1980 concerning the reimbursement by the EAGGF, Guidance Section, to the Kingdom of Belgium of the premiums paid during 1979 for conversion in the wine sector (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-10-14

 Avis juridique important|31980D096180/961/EEC: Commission Decision of 29 September 1980 concerning the reimbursement by the EAGGF, Guidance Section, to the Kingdom of Belgium of the premiums paid during 1979 for conversion in the wine sector (Only the French and Dutch texts are authentic) Official Journal L 269 , 14/10/1980 P. 0015 - 0015****( 1 ) OJ NO L 135 , 24 . 5 . 1976 , P . 34 . ( 2 ) OJ NO L 46 , 23 . 2 . 1979 , P . 2 . ( 3 ) OJ NO L 226 , 18 . 8 . 1976 , P . 10 . ( 4 ) OJ NO L 200 , 8 . 8 . 1977 , P . 25 . COMMISSION DECISION OF 29 SEPTEMBER 1980 CONCERNING THE REIMBURSEMENT BY THE EAGGF , GUIDANCE SECTION , TO THE KINGDOM OF BELGIUM OF THE PREMIUMS PAID DURING 1979 FOR CONVERSION IN THE WINE SECTOR ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 80/961/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1163/76 OF 17 MAY 1976 ON THE GRANTING OF A CONVERSION PREMIUM IN THE WINE SECTOR ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 361/79 ( 2 ), AND IN PARTICULAR ARTICLE 10 ( 2 ) THEREOF , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2034/76 OF 17 AUGUST 1976 LAYING DOWN DETAILED RULES AND CONDITIONS FOR THE GRANTING OF THE CONVERSION PREMIUM IN THE WINE SECTOR ( 3 ), WHEREAS THE KINGDOM OF BELGIUM HAS SUBMITTED AN APPLICATION FOR REIMBURSEMENT OF ALL THE EXPENDITURE INCURRED DURING 1979 ON THE GRANTING OF PREMIUMS ; WHEREAS THIS APPLICATION COMPLIES WITH THE PROVISIONS OF COMMISSION DECISION 77/491/EEC OF 24 JUNE 1977 CONCERNING APPLICATIONS FOR REIMBURSEMENT IN RESPECT OF A CONVERSION PREMIUM IN THE WINE SECTOR PURSUANT TO REGULATION ( EEC ) NO 1163/76 ( 4 ); WHEREAS AN EXAMINATION OF THE INFORMATION SUPPLIED SHOWS THAT PREMIUMS TOTALLING BFRS 544 602 HAVE BEEN PAID AS STIPULATED IN REGULATION ( EEC ) NO 1163/76 AND THE RULES FOR ITS APPLICATION ; WHEREAS THE EAGGF , GUIDANCE SECTION , SHOULD ACCORDINGLY REIMBURSE 50 % OF THIS AMOUNT , NAMELY BFRS 272 301 ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS , AND IN PARTICULAR ON THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE AID FROM THE EAGGF , GUIDANCE SECTION , TOWARDS EXPENDITURE INCURRED BY THE KINGDOM OF BELGIUM DURING 1979 , ON CONVERSION PREMIUMS IN THE WINE SECTOR IS FIXED AT BFRS 272 301 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 29 SEPTEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT